Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 1, 2021.  Claims 1-7, 9-13, and 15 are pending.  Claim 16 has been cancelled now. Claims 8 and 14 have been cancelled previously.

Allowable Subject Matter
Claims 1-7, 9-13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claims 1 and 12, the closest prior art, Boquet, Kim, Nguyen, Ames, and Harris, either singularly or in combination, fail to anticipate or render obvious estimate velocity fields for each of the altitudes 7based on data assimilation of the velocity fields above an approximation of the 8shape of the terrain with a set of one or multiple convex shapes to fit the 9measurements of radial velocities, and estimate horizontal velocities at each of 10the altitudes as a horizontal projection of the corresponding radial velocities 11corrected with corresponding horizontal derivatives of vertical velocities of the 12estimated velocity fields, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863